Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 18, 2020

The Court of Appeals hereby passes the following order:

A20A2107. TRAVIS MORRIS v. STATE OF GEORGIA.

      The State filed a complaint for forfeiture in which Travis Morris, a non-party,
filed an answer asserting a claim to $41,000 of the subject currency. The trial court
entered an order dismissing Morris’s claim after finding that he did not have standing
to intervene and make the claim. Morris then filed this direct appeal. We lack
jurisdiction.
      “The denial of a motion to intervene is not a final judgment and thus, is
reviewable under the interlocutory appeal procedure” delineated in OCGA § 5-6-34.
Morman v. Bd. of Regents of the University System of Ga., 198 Ga. App. 544 (402
SE2d 320) (1991); see also Wallace v. Bledsoe, 244 Ga. 674 (261 SE2d 399) (1979).
Because Morris has failed to follow the proper procedure, which includes obtaining
a certificate of immediate review from the trial court and filing an interlocutory
application with the clerk of this Court, we lack jurisdiction over this direct appeal,
which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/18/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.